In The

Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-056 CR

____________________


JOHN MANLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 3
Jefferson County, Texas

Trial Cause No. 242097




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, John Manley, to withdraw
his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and attached to a motion presented by counsel of record.  No opinion
has issued in this appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered June 29, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Tex. R. App. P. 47.4.